DETAILED ACTION

Response to Amendment
Applicant’s response to the last Office Action, filed on 09/27/2021 has been entered and made of record.
Examiner maintains original grounds of rejection and no new grounds are added; therefore this action is made final.

Response to Arguments
Applicant's arguments filed on 09/27/2021 have been fully considered but they are not persuasive. 
Regarding the claim requirement to exclude pixels below a first threshold or above a second threshold, Applicant remarks “Torre-Bueno does not teach using any such thresholds to ‘filter outlier pixels before processing’. The present disclosure uses the claimed process in an initial step to remove ‘noise’.” Examiner disagrees and notes that Torre-Bueno is directly teaching outlier filtering and then processing the pixels which were not excluded due to their being either too light or too dark. Torre-Bueno ¶ 0131 teaches “establishing two threshold values (high and low) as indicated at 344, 346” and teaches using these thresholds to filter outlier pixels before processing. After the outlier pixels are excluded this processing includes identifying the image areas that are within the threshold brightness, aggregating the area, looping over cell fields in the area, and dividing by the average cell size, thus outputting an estimated cell count (see ¶ 0131). In this way outlier pixels are removed and then the remaining image is used to 
Applicant notes that Torre-Bueno mentions at ¶ 0131 that its process is most accurate "in the absence of dirt, or other opaque debris” that therefore Torre-Bueno is “relying on the absence of noise” and is not a teaching of noise removal. Examiner notes that the reference is simply stating that this process is most accurate where there are no occlusions that literally block the histological image. The reference is not “relying on the absence of noise” and indeed the threshold is set up specifically to separate the signal (blue stained pixels) from the noise (non-blue stained pixels). Indeed dirt, if it presents as noise above or below the signal threshold, would be removed as an outlier pixel. Again, Torre-Bueno is simply stating the relevant and common sense fact that image-based analysis is most accurate when the image is not blocked by something occluding it. This statement cannot be taken to mean ‘noise removal is not happening.’
Regardless, the claims do not in any way explicitly require ‘noise removal’, they simply require removing outlier pixels above and below threshold brightness levels for further processing. Torre-Bueno clearly does this and does so in the context of histological stain analysis. If Applicant believes its invention distinguishes over the prior art in this way, Applicant is encouraged to amend the claims accordingly.
Applicant also argues that Torre-Bueno doesn’t filter outlier pixels for an optical density calculation and that Gavrilovic doesn't perform outlier filtering before its optical density calculation. Examiner notes one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Merck & Co., Inc., 800 F.2d 1091, 1097 (Fed. Cir. 1986). The test for obviousness is See In re Kahn, 441 F.3d at 987-88; In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991); and In re Keller, 642 F.2d 413, 425 (CCPA 1981). Moreover, in evaluating such references it is proper to take into account not only the specific teachings of the references but also the inferences which one skilled in the art would reasonably be expected to draw therefrom. In re Preda, 401 F.2d 825, 826 (CCPA 1968).
Applicant further argues that because Gavrilovic doesn’t perform outlier filtering on the pixels and instead processes each pixel that the reference 'teaches away' from outlier filtering. Examiner notes that the lack of teaching for outlier removal does not constitute a ‘teaching away’ of outlier removal. Performing a pre-processing outlier removal step is not disclosed in Gavrilovic (hence the combination under 35 US 103) but it is in no way expressly excluded. There is no teaching that such outlier removal is inferior, let alone a teaching that it cannot be done.

Allowable Subject Matter
Claims 23-27, 33-35, and 38-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, alone or in combination, fails to fairly teach or suggest these limitations, including the concept that for each of the plurality of pixels that has not been removed by an outlier removal process, determine an optical density for each pixel that is not excluded, wherein the optical density comprises an optical density value for 
For example, Gavrilovic teaches a technique for color decomposition on a pathology slide containing multiple stains. The plurality of pixels in an image are represented as 3D vectors in optical density space and the input image is transformed to a pure color representation in the so called Maxwellian chromaticity plane. Gavrilovic contains some teachings for normalizing and calculating a mean of the optical density vectors, but no teachings or suggestions for the remaining limitations. Bredno also teaches a system for stain decomposition accomplishing stain unmixing.
Principal Component Analysis teaches mean subtraction (a.k.a. "mean centering") as a necessary step for performing PCA. However, as Applicant points out at pg. 11 of the 10/27/2020 Remarks, Gavrilovic teaches that its Blind Color Decomposition (BCD) accomplishes dimensionality reduction for the optical density vector as a mutually exclusive alternative to Principal Component Analysis (PCA). The normalizing and mean calculating of the optical density vectors that Gavrilovic teaches is not reasonably combinable with the steps of PCA which teach mean subtraction and PCA’s own normalization steps.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 30-32 and 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavrilovic (“Blind Color Decomposition of Histological Images”; provided by Applicant) and Bredno (WO 2014195193 A1; provided by Applicant) in view of Torre-Bueno (US PGPub 2003/0231791; provided by Applicant).
Regarding claim 21, Gavrilovic discloses a system for analyzing an image of a tissue sample obtained from an image acquisition device, the image comprising a plurality of pixels and the tissue sample having one or more stains, the system comprising: (Gavrilovic teaches a technique for color decomposition on a pathology slide containing multiple stains. Pg. 985, right column, ¶ 2 teaches receiving an image of a sample.)
receive the image of the tissue sample, (As above, pg. 985, right column, ¶ 2 teaches receiving an image of a sample.)

identify an optical density for each of the one or more stains based on the optical density for each pixel that is not excluded, and (Pg. 987, left column, ¶ 1, “we transform the input image data to a pure color representation in the so called Maxwellian chromaticity plane.” Pg. 987, left column, ¶ 2-3 show that the three-dimensional representation is transformed into a two-dimensional representation with α and β coordinates in the Maxwellian plane.)
quantify an amount of each of the one or more stains based on the identified optical densities for the one or more stains. (As above, α and β form the vector of coordinates in the Maxwellian plane. See Fig. 5 which shows the 2D vectors for the three reference stains.)
In the field of stain color decomposition Bredno teaches a memory configured to store the image of the tissue sample obtained from the image acquisition device and at least one hardware processor coupled to the memory (Bredno teaches a system for stain decomposition and teaches that said tissue image samples are processed by a computer and memory, pg. 5, last paragraph)

In the field of histological slide analysis Torre-Bueno teaches for each of the plurality of pixels of the image:  compare a color value of the pixel to a first threshold, compare the color value of the pixel to a second threshold, the second threshold being greater than the first threshold, determine if the color value of the pixel is less than the first threshold or greater than the second threshold, and exclude each pixel with the color value of less than the first threshold or greater than the second threshold from further analysis, (Torre-Bueno ¶ 0131 teaches “establishing two threshold values (high and low) as indicated at 344, 346” and teaches using these thresholds to filter outlier pixels before processing.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s histological slide analysis with Torre-Bueno’s histological slide analysis. Bredno teaches using a background filter, but doesn’t do so expressly based on pixel brightness. Torre-Bueno teaches outlier filtering and then processes the pixels which were not excluded due to their being either too light or too dark. The combination 
Regarding claim 22, the above combination discloses the system of Claim 21, wherein the hardware processor is further configured to normalize the optical density for each pixel that is not excluded, and calculate a mean of the optical densities. (Gavrilovic, pg. 987, left column, ¶ 2 teaches a transformation of the optical density vectors in the Maxwellian Chromaticity Plane which constitutes a normalization with the center of projection at the origin and projection plane at a certain distance from the origin. Pg. 987, right column, ¶ 1 teaches isolating each stain in the normalized space and calculating a mean, with the mean representing the reference color vector for the stain.)
Regarding claim 30, the above combination discloses the system of Claim 21, wherein the hardware processor is further configured to generate a stain quality measure comprising one of more of: a measure of stain separation quality and a measure of image reconstruction quality. (Bredno, pg. 11, ¶ 2 teaches a number of measures of stain separation quality.)
Claims 31-32 are the method corresponding to the system of claims 21-22. The system necessarily requires method steps. Remaining limitations are rejected similarly. See detailed analysis above. 
. 

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavrilovic (“Blind Color Decomposition of Histological Images”; provided by Applicant), Bredno (WO 2014195193 A1; provided by Applicant) and Torre-Bueno (US PGPub 2003/0231791; provided by Applicant) in view of Ruifrok (“Quantification of Histochemical Staining by Color Deconvolution”).
Regarding claim 28, the above combination discloses the system of Claim 22, including that hardware processor is further configured to use the calculated mean of the optical densities for the optical density of the stain but not the remaining limitations. (Bredno, pg. 9, ¶ 2 teaches computing the mean stain intensity to calculate the optical density of the stain.)
In the field of stain color decomposition Ruifrok teaches when the number of the one or more stains is one (Ruifrok teaches color deconvolution for histological staining. Pg. 293, left column, ¶ 4 teaches measuring the intensity of a sample with one stain to measure its optical density vector. Ruifrok notes that as there is only one stain, the length dimension of the original optical density vector is proportional to the amount of stain.)
It would have been obvious to one of ordinary skill in the art to have combined the above combination’s histological slide analysis with Ruifrok’s histological slide analysis. As noted above Gavrilovic teaches normalizing and computing a mean of the .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gavrilovic (“Blind Color Decomposition of Histological Images”; provided by Applicant), Bredno (WO 2014195193 A1; provided by Applicant) and Torre-Bueno (US PGPub 2003/0231791; provided by Applicant) in view of and Winter (“N-FINDR: an algorithm for fast autonomous spectral end-member determination in hyperspectral data”; provided by Applicant)
Regarding claim 29, the above combination discloses the system of Claim 21, wherein the hardware processor is further configured to transform optical density for each pixel that is not excluded into a point in an optical density space, but not the remaining limitations (See rejection of claim 21)
compute a convex hull of the transformed points, and determine a simplex, within the transformed points, that has a maximum area. (Winter teaches a technique for finding the maximum area bounded by a triangle convex set, or other simplex, in order to find endmembers in order to perform color decomposition, see pg. 274, ¶ 1 and pg. 267, ¶ 6.)


Conclusion
Applicant’s amendments necessitated the new ground of rejection set forth herein; therefore THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raphael Schwartz whose telephone number is (571)270-3822.  The examiner can normally be reached on Monday to Friday 9am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/RAPHAEL SCHWARTZ/           Examiner, Art Unit 2661                                                                                                                                                                                             

/VINCENT RUDOLPH/           Supervisory Patent Examiner, Art Unit 2661